Filed 09/28/19                                             Case 19-24628                                          Doc 17



                                              UNITED STATES BANKRUPTCY COURT
                                               EASTERN DISTRICT OF CALIFORNIA
                                                    SACRAMENTO DIVISION

           In re:                                                            Case No. 19-24628 B13
                     SCOTT LEE EAGLE

                                  Debtor(s)



                    JAN P. JOHNSON'S CHAPTER 13 STANDING TRUSTEE'S REPORT AND ACCOUNT

                     Jan P. Johnson, retiring Chapter 13 Trustee, submits the following Report and Account
           representing data as to the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1) prior
           to his retirement. Trustee Johnson declares as follows:

                     1) The case was filed on 07/23/2019.

                     2) The plan was confirmed on 09/21/2019.

                     3) The plan may be modified after confirmation if the Court so orders.

                     4) The trustee may file an action to remedy default if any occur in the plan.

                     5) The case remains active and open.

                     6) Number of months from present to projected date of last payment: 36

                     7) Number of months case has been pending: 2.

                     8) Total value of assets abandoned by court order: NA .

                     9) Total value of assets exempted: $154,575.00.

                     10) Amount of unsecured claims discharged without payment: NONE TO DATE.

                     11) All checks distributed by the trustee relating to this case have not cleared the bank.
Filed 09/28/19                                              Case 19-24628                                                                         Doc 17




            Receipts:

                       Total paid by or on behalf of the debtor                       $2,166.00
                       Less amount refunded to debtor                                     $0.00

            NET RECEIPTS:                                                                                                  $2,166.00



            Expenses of Administration:

                 Attorney’s Fees Paid Through the Plan                                         $600.00
                 Court Costs                                                                     $0.00
                 Trustee Expenses & Compensation                                               $173.28
                 Other                                                                           $0.00
            TOTAL EXPENSES OF ADMINISTRATION:                                                                                    $773.28

            Attorney fees paid and disclosed by debtor:                          $1,500.00



            Scheduled Creditors:
            Creditor                                                Claim         Claim         Claim         Principal             Int.
            Name                                    Class         Scheduled      Asserted      Allowed          Paid                Paid
            AMEX                                OTHER                      NA            NA             NA                0.00             0.00
            BECKET & LEE LLP                    Unsecured             5,373.00      5,682.08       5,682.08               0.00             0.00
            CAPITAL ONE                         OTHER                      NA            NA             NA                0.00             0.00
            CAPITAL ONE BANK (USA), N.A.        Unsecured             6,287.00      6,656.62       6,656.62               0.00             0.00
            CHASE BANK USA, N.A. C/O JP MORG    Unsecured             7,967.00      8,484.83       8,484.83               0.00             0.00
            CHASE BANK USA, N.A. C/O JP MORG    Unsecured             2,566.00      2,753.10       2,753.10               0.00             0.00
            CHASE CARD SERVICES                 OTHER                      NA            NA             NA                0.00             0.00
            CITIBANK                            OTHER                      NA            NA             NA                0.00             0.00
            Citibank                            Unsecured             5,984.00           NA             NA                0.00             0.00
            CITIBANK NA                         Unsecured             1,785.00      1,735.00       1,735.00               0.00             0.00
            CITIBANK THE HOME DEPOT             OTHER                      NA            NA             NA                0.00             0.00
            COMENITYBANK TRWRDSV                OTHER                      NA            NA             NA                0.00             0.00
            HONDA FINANCIAL SERVICES            Secured              28,555.00           NA             NA                0.00             0.00
            MARCUS BY GOLDMAN SACHS             OTHER                      NA            NA             NA                0.00             0.00
            MARCUS BY GOLDMAN SACHS             Unsecured            14,576.00           NA             NA                0.00             0.00
            MERCURY FBT                         Unsecured             7,253.00           NA             NA                0.00             0.00
            MERCURY FBT                         OTHER                      NA            NA             NA                0.00             0.00
            PORTFOLIO RECOVERY ASSOCIATES       Unsecured             2,967.00      3,005.17       3,005.17               0.00             0.00
            PROSPER FUNDING LLC                 OTHER                      NA            NA             NA                0.00             0.00
            PROSPER FUNDING LLC                 Unsecured            11,783.00           NA             NA                0.00             0.00
            PROVIDENT CREDIT UNION              Secured             133,687.00           NA             NA                0.00             0.00
            QUANTUM3 GROUP LLC                  Unsecured             9,971.00     10,391.62      10,391.62               0.00             0.00
            RESURGENT CAPITAL SERVICES          Unsecured             5,384.00      5,521.05       5,521.05               0.00             0.00
            SOFI LENDING CORP                   Unsecured            28,976.00     29,448.12      29,448.12               0.00             0.00
            SOFI LENDING CORP                   OTHER                      NA            NA             NA                0.00             0.00
            SYNCHRONY BANK AMAZON               OTHER                      NA            NA             NA                0.00             0.00
            US BANK                             Unsecured             3,557.00      3,398.29       3,398.29               0.00             0.00
            US BANK RMS CC                      OTHER                      NA            NA             NA                0.00             0.00
Filed 09/28/19                                          Case 19-24628                                                    Doc 17




            Summary of Disbursements to Creditors:
                                                                           Claim            Principal         Interest
                                                                         Allowed                Paid             Paid
            Secured Payments:
                   Mortgage Ongoing                                         $0.00               $0.00          $0.00
                   Mortgage Arrearage                                       $0.00               $0.00          $0.00
                   Debt Secured by Vehicle                                  $0.00               $0.00          $0.00
                   All Other Secured                                        $0.00               $0.00          $0.00
            TOTAL SECURED:                                                  $0.00               $0.00          $0.00

            Priority Unsecured Payments:
                    Domestic Support Arrearage                              $0.00               $0.00          $0.00
                    Domestic Support Ongoing                                $0.00               $0.00          $0.00
                    All Other Priority                                      $0.00               $0.00          $0.00
            TOTAL PRIORITY:                                                 $0.00               $0.00          $0.00

            GENERAL UNSECURED PAYMENTS:                                $77,075.88               $0.00          $0.00



            Disbursements:

                    Expenses of Administration                                 $773.28
                    Disbursements to Creditors                                   $0.00

            TOTAL DISBURSEMENTS :                                                                  $773.28
            AMOUNT TO BE TRANSFERRED TO NEW TRUSTEE:                                              $1,392.72



                   12) The trustee certifies that the foregoing summary is true and complete and all
           administrative matters for which the trustee is responsible have been completed. The trustee
           requests that the trustee be discharged and granted such relief as may be just and proper.

           Dated: 09/28/2019

                                                          By: /s/ JAN P. JOHNSON
                                                                                      Trustee
